 


109 HRES 1110 IH: Expressing the sense of the House of Representatives that the President should express public support for the workers’ rights and protection provisions of China’s 
U.S. House of Representatives
2006-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
2d Session
H. RES. 1110 
IN THE HOUSE OF REPRESENTATIVES 
 
December 8, 2006 
Ms. Woolsey (for herself, Ms. Lee, Mr. Davis of Illinois, Mr. Owens, Mr. Frank of Massachusetts, Mr. George Miller of California, Ms. Moore of Wisconsin, Mrs. Jones of Ohio, Ms. Schakowsky, Mr. Ryan of Ohio, Ms. Watson, Mr. McGovern, Ms. McCollum of Minnesota, Ms. Solis, Mr. Grijalva, Ms. Linda T. Sánchez of California, Mr. Kucinich, Ms. Waters, Mr. Michaud, Mr. DeFazio, Mr. Lynch, Mr. Lewis of Georgia, Mr. Payne, Mr. Hinchey, Mr. Farr, Mr. Stark, Mr. Van Hollen, Mr. Holt, Mr. Brown of Ohio, Mr. Pascrell, Mrs. Maloney, Ms. Jackson-Lee of Texas, and Mr. Filner) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that the President should express public support for the workers’ rights and protection provisions of China’s Draft Labor Contract Law and repudiate efforts by some United States corporations and their representatives in China to diminish such rights and protection provisions. 


Whereas some United States corporations and their representatives in the People’s Republic of China are actively opposing the Chinese Government’s Draft Labor Contract Law, which includes workers’ rights and protection provisions for Chinese workers;
Whereas corporate opposition to China’s Draft Labor Contract Law is designed to maintain the status quo in Chinese labor relations, including low wages, extreme poverty, denial of basic rights and minimum standards, lack of health and safety protections, and an absence of legal contracts for millions of employees;
Whereas China’s Draft Labor Contract Law could provide minimal protections that are commonplace in many other countries, such as enforceable labor contracts, severance pay regulations, and negotiations over workplace policies and procedures;
Whereas the Chinese Government has begun drafting new labor regulations in partial response to rising labor discontent—in 2005 alone the government reported 300,000 labor disputes, nearly double the number reported in 2001;
Whereas some United States corporations and their representatives in China are trying to block even modest legal gains for Chinese workers by threatening to withdraw from China if the Draft Labor Contract Law is passed;
Whereas this corporate campaign contradicts the justifications that have been given for United States trade and investment policies which encourage corporations to invest in China, namely that United States corporations are raising human and labor rights standards abroad;
Whereas while wages in the United States stagnate, many Americans worry that low wages and labor standards in China are driving down wages and working conditions in the United States; and
Whereas at a time when China exerts a growing impact on the global economy, efforts to improve the conditions of Chinese workers are profoundly important for workers in the United States and elsewhere: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the President should—
(1)instruct the Unites States Ambassador to the People’s Republic of China and the United States Trade Representative to send a letter of support for the workers’ rights and protection provisions of China’s Draft Labor Contract Law to the Government of People’s Republic of China;
(2)publicly repudiate the efforts of some United States corporations and their representatives in China to weaken or obstruct the workers’ rights and protection provisions of China’s Draft Labor Contract Law; and
(3)strongly urge such United States corporations and their representatives in China to reverse their opposition to the workers’ rights and protection provisions of China’s Draft Labor Contract Law and make clear their support for increased legal protections for Chinese workers. 
 
